FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, January 20, 2015 Ger. Gen. No. 05/2015 Ref.: Significant Event Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N° 1449 Santiago, Chile Dear Sir, In accordance with articles 9 and 10 under Securities Market Law N°18,045, and as established under General Norm N°. 30 of the Superintendence, duly authorized on behalf of Enersis (the “Company”), I hereby inform you of the following significant event: Today, Mr. Luigi Ferraris submitted his resignation as Chief Executive Officer via letter to the Chairman of the Board of Directors. This resignation is due to family issues and will be effective starting on January 29, 2015. In the next session, the Board of Directors will appoint his replacement. Sincerely yours, Daniel Fernández Deputy Chief Executive Officer c.c. Santiago Stock Exchange Electronic Stock Exchange Valparaíso Stock Exchange Banco Santander Santiago – Bondholders Representative Risk Classification Commission SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Daniel Fernández Title: Deputy Chief Executive Officer Date:January 20, 2015
